Mr. JUSTICE HEIPLE, dissenting: The State of Illinois charged the defendant, Jeffrey Alexander, by information: # O THAT ON OR ABOUT October 31, 1979, at and within Will County, Illinois, Jeffrey Alexander, a male person, committed the offense of theft, Class 3 felony in that, he knowingly exerted unauthorized control over a 1973 Buick Electra, valued at more than $150, the property of Leola H. Perkins, intending to deprive Leola H. Perkins, permanently of the use and benefit of said property in violation of Chapter 38, §16 — 1(a)(1) of the Illinois Revised Statutes. From the words of the indictment, it is clear that defendant was charged with theft of a 1973 auto in Will County on October 31, 1979. Defendant argues the State did not prove that he stole the car in Will County on October 31, 1979.1 agree. During a bench trial, the victim, Mrs. Perkins, testified that on October 31, 1979, a man brandishing a gun entered her home in Flossmoor, Illinois, and demanded money and jewelry. These were turned over. He demanded more. Mrs. Perkins responded she had no other valuables, but did have currency in her savings account. At gunpoint, she was forced into her 1973 Buick Electra, and she and the gunman drove to South Suburban Federal Savings, a distance of some two miles from her home. On arrival, she was instructed to enter the bank and withdraw funds from her account. After leaving the car keys with the gunman, Mrs. Perkins entered the bank. Once inside she informed bank personnel of the situation. The gunman, observing this, drove off. Mrs. Perkins’ home and South Suburban Federal Savings are both located in Cook County, Illinois. On November 11,1979, defendant was arrested in Crete, Illinois. He was sitting in Mrs. Perkins’ car, the 1973 Buick, the motor running. The city of Crete is in Will County, Illinois. The balance of the State’s case-in-chief focused on testimony concerning Alexander’s fingerprints in Mrs. Perkins’ home, and proof of the car’s value in excess of $150. It then rested. Defendant presented no evidence. The court found defendant guilty of theft, stating he committed the offense * * as set forth in the information on November 11, 1979, which is on or about October 31, 1979 ° 6 The specific county in which a crime occurs is an essential ingredient of the State’s cause in a criminal trial. It must be correctly stated in the information or indictment and proved at trial. (People v. Pride (1959), 16 Ill. 2d 82, 86.) The State failed to prove the defendant exerted unauthorized control over the 1973 Buick in Will County on October 31, 1979. No evidence adduced even indicates his presence in that county at or near that time. Defendant could have been tried for theft of the Buick in Will County on November 11,1979, on the basis of his assertion of control over stolen property. But he wasn’t. People v. McIntosh (1977), 48 Ill. App. 3d 694, 697-98. The trial judge’s finding that the theft which occurred on November 11, 1979, “* 0 * is on or about October 31, 1979 * * *” is wrong. November 11 is not on or about October 31. The State had two options regarding this defendant. They could have charged the defendant in Cook County with theft in Cook County on October 31, 1979. Or they could have charged him in Will County with theft in Will county on November 11, 1979. Instead, they muddled counties and dates. Since separate charges could have been filed, the specific date when the offense occurred had to be alleged in the information and subsequently proved. Quite simply, the State did not prove a theft occurred in Will County on October 31, 1979. The defendant was accordingly entitled to a judgment of acquittal of that charge. Respectfully, for the reasons stated, I dissent.